I concur in the reversal of the judgment. I further believe that the plea of jeopardy is well taken and should have been sustained. The majority hold that it should have been submitted to the jury under instructions of the court. If the reasoning of Judge BROOKS in regard to jeopardy is correct, it should have been held by my brethren that the plea of jeopardy was not well taken, because that is the sum and substance of the opinion as rendered by Judge BROOKS. I recognize no rule of necessity which overturns any of the reserved constitutional rights. All rules of necessity must be within the Bill of Rights and Constitutional guarantees. Neither courts nor legislatures have the right to create necessities which are antagonistic to, or have the tendency to overturn, the constitutional reserved rights. If the Powell case, 17 Texas Criminal Appeals, 345, decided anything, it did this proposition. All the authorities agree, so far as I know, that whenever a party has been placed upon his trial, pleaded not guilty, and jeopardy has attached, courts and legislatures have no authority or right in law to create a necessity which takes from his this right of jeopardy. I do not propose to enter into a full discussion of the matter at present. My brethren have held that upon another trial this issue should be submitted to the jury, and if the matter comes again it will be time enough to enter into a discussion of the question. I simply now enter my dissent to the opinion as it stands on this question in this case. *Page 210